Mikoll, J.
(dissenting). I respectfully dissent.
Whether or not claimant remained an officer and sole shareholder of the corporation she formed with her husband presented a question of fact for the Unemployment Insurance Appeal Board to resolve, and its determination of this question, including inherent credibility issues, must be upheld if supported by substantial evidence (see, Matter of Di Maria v Ross, 52 NY2d 771; Matter of Falco [Sweeney], 246 AD2d 711).
In my view, the record amply supports the Board’s finding *893that as of November 19, 1993, the date claimant applied for unemployment insurance benefits, her association with the corporation continued and she was therefore not totally unemployed. She remained a signatory on the corporation’s bank account until February 1994. Her 1993 Federal schedule K-l (“Shareholder’s Share of Income, Credits, Deductions, etc.”), prepared by certified public accountants, listed claimant as a 100% stockholder of the corporation for the year 1993 and reflects a deductible business loss of $19,236, which she was entitled to carry over to her 1993 personal income tax return. Claimant did not submit copies of her actual 1993 income tax returns and the Board declined to credit the penciled copies she submitted at the hearing. She had invested $65,000 in the corporation, $15,000 of her own funds and the balance in the form of proceeds from a mortgage upon property she owned jointly with her husband. No records were produced to establish that the $15,000 loan had in fact been repaid. The Board cited conflicting evidence as to the actual dates of claimant’s last day of work and her resignation as an officer of the corporation, and declined to credit undated, unauthenticated documents produced at the hearing because of her failure to produce them during the initial investigation.
Accordingly, I would affirm the Board’s decision as supported by substantial evidence.
Ordered that the decision is reversed, without costs, and matter remitted to the Unemployment Insurance Appeal Board for further proceedings not inconsistent with this Court’s decision.